DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/09/2022 has been entered.
 Response to Arguments
	Applicant’s amendments overcome the previous prior art rejections; therefore, the previous prior art rejections have been withdrawn. However, upon further search and consideration, a new rejection has been made in part based on newly found prior art: Bentien (WO 2014086375 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8-9, 16, and 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Spruit (WO 2018104153; cited by Applicant) in view of Bentien (WO 2014086375 A1), and Suni (US 6233045 B1; cited by Applicant).
Regarding claim 1, Spruit teaches a particulate matter sensor, comprising: 
a self-mixing interferometry sensor (100) configured to generate a self-mixing interference signal (figures 1 and 14; page 21, lines 20-35); 
an optical emission of the self-mixing interferometry sensor in multiple beams, and direct each beam of the multiple beams in a different direction (figures 1-2 and 14);
 and circuitry configured to: 
extract particle speed information, for at least one of a solid particle or a liquid droplet, from the self-mixing interference signal (page 20, line 30 – page 21, line 10; page 23, lines 3-20); 
estimate a particle speed, for the at least one of the solid particle or the liquid droplet, using relative orientations of the multiple beams and the particle speed information (page 23, lines 3-21; for orientation, also see alpha on page 23, which is explained in figure 2 and page 5, lines 25-35); 
count a number of time-domain disturbances (corresponding to the times at which the passing particles reflect the beam) in the self-mixing interference signal over a period of time, the number of time-domain disturbances corresponding to the number of solid particles or liquid droplets passing through the respective measurement regions over the period of time (page 15, lines 5-10; figures 4 and 7); and 
estimate a particulate matter concentration using the number of solid particles or liquid droplets (page 23, lines 20-25; page 29, lines 19-25; air flow velocity is used as explained in the background section on page 13).  
There is also an air flow volume through respective measurement regions of the multiple beams (figures 1-2 and 14); 

    PNG
    media_image1.png
    518
    532
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    525
    678
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    341
    559
    media_image3.png
    Greyscale

Spruit doesn’t explicitly teach the multiple beams are created from a set of one or more optical elements positioned to receive an optical emission of the self-mixing interferometry sensor, split the optical emission into multiple beams; estimate, using the particle speed, an air flow volume through respective measurement regions; and the estimation of the particulate matter concentration is also based on the air flow volume.
Like Spruit (and like Applicant), Bentien is directed to optical particle detection (title and abstract). Bentien teaches determining concentration (C) from particle count (N) and the air flow volume (V) which comes from particle speeds (v) (page 16, lines 10-32). In other words, Bentien teaches estimate, using the particle speed (particle velocities, v), an air flow volume (V, since V is the volume that passes through the measurement zone during a time period) through respective measurement regions (page 16, lines 10-32); and estimate a particulate matter concentration (particle concentration, C) using the number of solid particles or liquid droplets (N), and the air flow volume (V; page 16, lines 10-32) .
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of Spruit such that it is configured to  estimate, using the particle speed, an air flow volume through respective measurement regions of the multiple beams and estimate a particulate matter concentration using the number of solid particles or liquid droplets, and the air flow volume in order to obtain an accurate determination of concentration that takes into account verified (i.e. measured and calculated) data of relevant parameters including count and volume. 
The above combination doesn’t explicitly teach the multiple beams are created from a set of one or more optical elements positioned to receive an optical emission of the self-mixing interferometry sensor, split the optical emission into multiple beams.
Suni is directed to a similar invention and teaches a set of one or more optical elements positioned to receive an optical emission of the self-mixing interferometry sensor, split the optical emission into multiple beams, and direct each beam of the multiple beams in a different direction (figure 25). 

    PNG
    media_image4.png
    666
    418
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having a single sensor with optical elements for splitting (as taught by Suni) in place of two sensors (e.g. compare figure 25 of Suni with figure 24A of Suni) in order to reduce cost by using fewer sensors and reduce errors by eliminating unintended differences in the optical emission signals (such as due to noise, wavelength drift).  
Regarding claim 2, Spruit teaches the particle speed information comprises Doppler frequency shifts (page 20, lines 25-35; page 25, lines 20-35)
Regarding claim 5, Spruit teaches the set of one or more optical elements focuses each beam of the multiple beams at one of the respective measurement regions (figure 14).
Regarding claim 6, Spruit teaches the circuitry is further configured to detect an existence of particulate matter using the particle speed (page 23, lines 20-25; page 29, lines 19-25).
Regarding claim 8, Spruit teaches the multiple beams consist of three beams (figure 14).
Regarding claim 9, Spruit teaches the self-mixing interferometry sensor comprises an electromagnetic radiation source integrated with a photodetector (source: 111, 112, 113; detector: 121, 122).
Regarding claim 16, Spruit teaches a method of sensing particulate matter, comprising: 
an optical emission received from a self-mixing interferometry sensor (100) in multiple beams (figures 1-2 and 14); 
directing each beam of the multiple beams in a different direction (figures 1-2 and 14); and 
outputting, from the self-mixing interferometry sensor, a self-mixing interference signal (page 21, lines 20-35; page 20, line 30 – page 21, line 10; page 23, lines 3-20); 
extracting particle speed information, for at least one of a solid particle or a liquid droplet, from the self-mixing interference signal (page 20, line 30 – page 21, line 10; page 23, lines 3-20); 
estimating a particle speed, for the at least one of the solid particle or the liquid droplet, using relative orientations of the multiple beams and the particle speed information (page 23, lines 3-21; for orientation, also see alpha on page 23, which is explained in figure 2 and page 5, lines 25-35); ; 
an air flow volume through respective measurement regions of the multiple beams (figures 1-2 and 14); 
counting a number of time-domain disturbances (corresponding to the times at which the passing particles reflect the beam) in the self-mixing interference signal over a period of time, the number of time-domain disturbances corresponding to the number of solid particles or liquid droplets passing through the respective measurement regions over the period of time (page 15, lines 5-10; figures 4 and 7); and 
estimating a particulate matter concentration using the number of solid particles or liquid droplets (page 23, lines 20-25; page 29, lines 19-25; air flow velocity is used as explained in the background section on page 13).  
Spruit doesn’t explicitly teach the multiple beams are created from a set of one or more optical elements positioned to receive an optical emission of the self-mixing interferometry sensor, split the optical emission into multiple beams; estimate, using the particle speed, an air flow volume through respective measurement regions; and the estimation of the particulate matter concentration is also based on the air flow volume.
Like Spruit (and like Applicant), Bentien is directed to optical particle detection (title and abstract). Bentien teaches determining concentration (C) from particle count (N) and the air flow volume (V) which comes from particle speeds (v) (page 16, lines 10-32). In other words, Bentien teaches estimate, using the particle speed (particle velocities, v), an air flow volume (V, since V is the volume that passes through the measurement zone during a time period) through respective measurement regions (page 16, lines 10-32); and estimate a particulate matter concentration (particle concentration, C) using the number of solid particles or liquid droplets (N), and the air flow volume (V; page 16, lines 10-32) .
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Spruit such that it comprises estimating, using the particle speed, an air flow volume through respective measurement regions of the multiple beams and estimating a particulate matter concentration using the number of solid particles or liquid droplets, and the air flow volume in order to obtain an accurate determination of concentration that takes into account verified (i.e. measured and calculated) data of relevant parameters including count and volume. 
The above combination doesn’t explicitly teach the multiple beams are created from a set of one or more optical elements positioned to receive an optical emission of the self-mixing interferometry sensor, split the optical emission into multiple beams.
Suni is directed to a similar invention and teaches a set of one or more optical elements positioned to receive an optical emission of the self-mixing interferometry sensor, split the optical emission into multiple beams, and direct each beam of the multiple beams in a different direction (figure 25). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having a single laser with optical elements for splitting (as taught by Suni) in place of two lasers (e.g. compare figure 25 of Suni with figure 24A of Suni) in order to reduce cost by using fewer lasers and reduce errors by eliminating unintended differences in the optical emission signals (such as due to noise, wavelength drift).  
Regarding claim 20, Spruit teaches focusing each beam of the multiple beams at one of the respective measurement regions (figure 14).
Regarding claim 22, Spruit doesn’t explicitly teach the Doppler frequency shifts comprise unsigned Doppler frequency shifts.
Suni teaches it is normal for the Doppler frequency shifts to comprise unsigned Doppler frequency shifts (column 19, lines 35-55).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the Doppler frequency shifts comprise unsigned Doppler frequency shifts as Suni teaches this is the normal way of measuring Doppler shifts as well as to avoid the complications of trying to avoid unsigned Doppler frequency shifts (also see additional prior art), especially since directional information can still be obtained from unsigned Doppler shifts if necessary (see citations and additional prior art).
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spruit, Bentien, and Suni as applied to claims 2 and 16 above, and further in view of McKenna (US 20100081940 A1).
Regarding claim 3, Spruit teaches the circuitry is further configured to: perform a frequency domain analysis to extract the Doppler frequency shifts from the self-mixing interference signal (page 20, lines 25-35; page 25, lines 20-35; frequency domain analysis is implied by “power spectrum”). For this reason, the examiner considers the claim unpatentable over Spruit, Bentien, and Suni. Alternatively, if one were to consider Spruit as not teaching frequency domain analysis, McKenna teaches using frequency domain analysis to extract Doppler frequency shifts (paragraph 20; “fast fourier transform”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by using frequency domain analysis to quickly and precisely determine the Doppler shifts.
Regarding claim 19, Spruit teaches wherein the particle speed information comprises Doppler frequency shifts, and the method further comprises: performing a frequency domain analysis to extract, the Doppler frequency shifts from the self-mixing interference signal (page 20, lines 25-35; page 25, lines 20-35; frequency domain analysis is implied by “power spectrum”). For this reason, the examiner considers the claim unpatentable over Spruit, Bentien, and Suni. Alternatively, if one were to consider Spruit as not teaching frequency domain analysis, McKenna teaches using frequency domain analysis to extract Doppler frequency shifts (paragraph 20; “fast fourier transform”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by using frequency domain analysis to quickly and precisely determine the Doppler shifts.
Claims 4 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Spruit, Bentien, and Suni as applied to claims 2 and 16 above, and further in view of Sinha (US 20120055239 A1).
Regarding claim 4, Spruit teaches the circuitry is further configured to: perform analysis to extract the Doppler frequency shifts from the self-mixing interference signal (page 20, lines 25-35; page 25, lines 20-35).
Spruit doesn’t explicitly teach the analysis is time-frequency domain analysis. 
Sinha teaches performing time-frequency domain analysis to extract Doppler frequency shifts (paragraph 66).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to obtain the Doppler frequency shifts using time-frequency domain analysis, because it is obvious to try conventional analysis techniques in the art to determine the desired Doppler shifts and to obtain more insight by analyzing in the time and frequency domain simultaneously, including insight into the temporal variation of the signal.  
Regarding claim 23, Spruit teaches wherein the particle speed information comprises Doppler frequency shifts, and the method further comprises: performing analysis to extract the Doppler frequency shifts from the self-mixing interference signal. (page 20, lines 25-35; page 25, lines 20-35).
Spruit doesn’t explicitly teach the analysis is time-frequency domain analysis. 
Sinha teaches performing time-frequency domain analysis to extract Doppler frequency shifts (paragraph 66).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to obtain the Doppler frequency shifts using time-frequency domain analysis, because it is obvious to try conventional analysis techniques in the art to determine the desired Doppler shifts and to obtain more insight by analyzing in the time and frequency domain simultaneously, including insight into the temporal variation of the signal.  
Regarding claim 24, Spruit doesn’t explicitly teach the Doppler frequency shifts comprise unsigned Doppler frequency shifts.
Suni teaches it is normal for the Doppler frequency shifts to comprise unsigned Doppler frequency shifts (column 19, lines 35-55).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the Doppler frequency shifts comprise unsigned Doppler frequency shifts as Suni teaches this is the normal way of measuring Doppler shifts as well as to avoid the complications of trying to avoid unsigned Doppler frequency shifts (also see additional prior art), especially since directional information can still be obtained from unsigned Doppler shifts if necessary (see citations and additional prior art).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spruit, Bentien, and Suni as applied to claim 1 above, and further in view of Farmer (US 5748295 A).
Regarding claim 10, Spruit teaches: the self-mixing interferometry sensor comprises an electromagnetic radiation source and a photodetector; the electromagnetic radiation source has a resonant optical cavity (figure 1; page 21, lines 20-35).
Spruit doesn’t explicitly teach the resonant optical cavity bounded by first and second mirrors, with each of the first mirror and the second mirror being at least partially transmissive to a wavelength of electromagnetic radiation
Farmer is directed to a similar invention and teaches a resonant optical cavity bounded by first and second mirrors, with each of the first mirror and the second mirror being at least partially transmissive to a wavelength of electromagnetic radiation (figure 2; column 6, lines 25-45).

    PNG
    media_image5.png
    325
    805
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resonant optical cavity of the self-mixing interferometry sensor of the above combination bounded by first and second mirrors, with each of the first mirror and the second mirror being at least partially transmissive to a wavelength of electromagnetic radiation in order to efficiently achieve the self-mixing in the cavity while being able to output the beam to the particles of interest and allow the reflected light to create the desired interference in the cavity which allow for the determination of the particle’s properties.  
Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Spruit, Bentien, and Suni as applied to claims 1 and 16 above, and further in view of Roke (US 20150233820 A1).
Regarding claim 21, in the above combination the set of one or more optical elements is a first set of one or more optical elements (figure 25 of Suni); and the particulate matter sensor further configured to emit the set of multiple beams toward a set of overlapping or consonant measurement regions (Spruit, page 10, lines 5-15).
Spruit doesn’t explicitly teach the overlapping is done by a second set of one or more optical elements.  
Roke teaches using a second set of one or more optical elements to receive the set of multiple beams and redirect the set of multiple beams toward a set of overlapping or consonant measurement regions (paragraph 74).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a second set of one or more optical elements to facilitate the overlapping in order to have greater control over the output light. 
Regarding claim 25, the above combination comprises: receive the set of multiple beams and redirect the set of multiple beams toward a set of overlapping or consonant measurement regions (Spruit, page 10, lines 5-15; Roke: paragraph 74).
Additional Prior Art
Christian (US 20110285984 A1) reads, “

    PNG
    media_image6.png
    487
    674
    media_image6.png
    Greyscale

US 4402601 A reads, “When the cutoff frequencies f.sub.1 max and f.sub.2 max are obtained by spectral analysis of laser Doppler radiation, only the absolute values .vertline.f.sub.1 max .vertline. and .vertline.f.sub.2 max .vertline. are measured.”
US 20180224368 A1 reads, “[0080] It is an idea of the present invention to provide a laser sensor module which is adapted to detect or determine at least two different physical parameters by means of self-mixing interference by focusing a laser beam to different positions. Such a laser sensor module can be used as an integrated sensor module, for example, in mobile devices. The laser sensor module can be used as an input device and in addition as a sensor for detecting physical parameters in an environment of the mobile communication device. One physical parameter in the environment of the mobile communication device may, for example, be the concentration of particles in the air (air pollution, smog . . . ).
[0077] FIG. 9 shows a principal sketch of a ninth laser sensor module 100. The ninth laser sensor module 100 comprises a first laser 110 and a second laser 111. The first laser 110 emits first laser light with a wavelength of 880 nm. The second laser 111 emits second laser light with a wavelength of 880 nm. The ninth laser sensor module 100 comprises a first optical device 150. The ninth laser sensor module 100 comprises a common first detector 120. The first detector receives electrical signals from the first and the second laser 110, 111 in reaction to a first or second self-mixing interference signal. The first optical device 150 comprises a lens which is positioned to focus only the first laser light emitted by the first laser 110 to the first focus region 155. The second laser 111 is arranged such that second laser light is focused to a second focus region different than the first focus region 155. The ninth laser sensor module 100 further comprises an electrical driver 130 which is adapted to provide a drive current to the first laser 110 and to the second laser 111. The drive current is provided in an alternating order to the first and the second laser 110, 111. The common first detector 120 therefore receives only one measurement signal from either the first or the second laser 110, 111 in one moment in time. The ninth laser sensor module 100 can be combined with a movable mirror as discussed above. 


    PNG
    media_image7.png
    415
    821
    media_image7.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877